DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 11-13 of "Remarks", filed 8/2/2021, with respect to the rejection(s) of claim(s) 1 under Ehlen (U.S. 9,693,477) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Naganuma et al. (U.S. 9,331,409).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naganuma et al. (U.S. 9,331,409).

With respect to claim 9, Naganuma discloses the electrical connector of claim 1, further comprising a cover (40, Fig. 2) removably attached to and completely covering a top of the support bracket (see Fig. 1; specifically see how the cover completely covers the region of 60 that directly engages with the terminals, otherwise referred to as the support bracket).
With respect to claim 10, Naganuma discloses the electrical connector of claim 9, wherein the cover includes a cover body configured to cover a top surface of the support bracket (see rejection of claim 9, above) and a fastening portion (see the lower leg portions of cover 40, in Fig. 2) integrally connected to the cover body and fastened onto an outer side surface of the top of the support bracket (see how the leg portions of the cover 40 have tabs that engage under through-holes in an outer side surface of the top of the support bracket; see Figs. 1-3). 

Allowable Subject Matter
Claims 3-8 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 11, the prior art neither anticipates nor renders the claimed subject matter obvious because it fails to teach the unique structure of an electrical connector including a support bracket having a first sidewall and a second sidewall opposing the first sidewall and defining a sliding channel therebetween for receiving the bus bar, and a first connection terminal and a second connection terminal, the first and second connection terminals each having a terminal body mounted on a respective one of the first and second sidewalls of the support bracket and in sliding electrical contact with a respective side of the bus bar, and in combination with all other elements of claim 11.
Per independent claim 19, the prior art neither anticipates nor renders the claimed subject matter obvious because it fails to teach the unique structure of an electrical connector including a support bracket having a bottom wall and a sidewall extending upward from the bottom wall in a direction perpendicular to the bottom wall and parallel to the first plane, and a connection terminal, the connection terminal having a terminal body mounted on the sidewall of the support bracket and in sliding electrical contact with the bus bar, and a terminal connection portion protruding through the bottom wall of the terminal body in a first direction parallel to the first plane for electrically connecting to a circuit board, and in combination with all other elements of claim 19.
Per independent claim 21, the prior art neither anticipates nor renders the claimed subject matter obvious because it fails to teach the unique structure of a first sidewall extending upward from the bottom wall in a direction perpendicular to the bottom wall and having a first mounting portion; and a second sidewall extending upward from the bottom wall in the direction perpendicular to the bottom wall and having a second mounting portion, a terminal body of the first terminal mounted on the first mounting portion on a first side of the first sidewall, and a terminal body of the second terminal mounted on the second mounting portion on a first side of the second sidewall, the first mounting portion of the first sidewall and the second mounting portion of the second sidewall are disposed face to face, and in combination with all other elements of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 dated 5/3/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833   

/EDWIN A. LEON/Primary Examiner, Art Unit 2833